DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AIRCRAFT HEAT EXCHANGER SYSTEM POSITIONED BETWEEN LONGITUDINAL STRUCTURAL MEMBERS

Claim Objections
Claims 12 and 17 are objected to because of the following informalities:  
In claim 12, “to press cooling tube” should read “to press the cooling tube” or the like.
In claim 17, “to press cooling unit” should read “to press the cooling unit” or the like.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites “the cooling unit formed of an elastic or semi-rigid material to conform to a shape of the inside surface of the skin” which is indefinite, because it is unclear how the cooling unit can be clearly or properly defined by the skin when the skin is not actually an element of the claimed invention. In other words, it is unclear whether a prior art cooling unit, or a potentially infringing unit, must necessarily be conforming to an inner skin surface, or whether claim 10 instead reads on any flexible duct. Dependent claims 11-16 fail to cure the deficiency.
Claim 17 recites “providing a flow of gas…to press cooling unit towards the inside surface of the skin” which is indefinite, because it is unclear if the inflatable member and cooling unit are necessarily already installed on the inner surface of the skin, such that the cooling unit is actually pressed towards the skin, or whether the recitation instead represents an intended use of the cooling unit. Dependent claims 18-20 fail to cure the deficiency. In particular, claim 18 recites a prior step of positioning the heat exchanger assembly on the skin, leading to the conclusion that the heat exchanger assembly of claim 17 is not necessarily already positioned against the skin, so as to render the step of claim 17 indefinite. Furthermore, claims 19-20 recite a step of determining a condition of the vehicle, which is indefinite in light of the rejection of claim 17 because it is unclear if the heat exchanger assembly is already installed in the vehicle in claim 17.
Claim 18 recites “a second structural member of the structure” which is indefinite because “the structure” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fluegel (US 5,702,073 A).
Regarding claim 1, Fluegel discloses a vehicle (fig. 1) comprising: 
a structure (fig. 1) comprising a skin (fuselage skin 22; fig. 1) defining an outside surface exposed to ambient cooling flow and an inside surface (as shown in figs. 1 and 4), the structure comprising a first structural member extending from the inside surface of the skin and a second structural member extending from the inside surface of the skin (upper and lower stringers 24, as shown in figs. 1 and 4); and 
a thermal management system (as shown in figs. 1 and 2) including a heat exchanger assembly (heat exchange module 10; fig. 2) positioned adjacent to, and in thermal communication with, the inside surface of the skin (heat exchange tubes 14 of the heat exchange module 10 are adjacent to and in thermal communication with the skin 22, as shown in fig. 4), the heat exchanger assembly (10) positioned at least partially between the first and second structural members of the structure (as shown in fig. 4).

Regarding claim 2, Fluegel discloses the invention in claim 1, and further discloses wherein the vehicle is an aircraft (abstract), wherein the structure (24) is a fuselage of the aircraft (as shown in fig. 1), wherein the aircraft defines a longitudinal direction (as shown in fig. 1), wherein the first structural member is a first longitudinal stiffener extending generally along the longitudinal direction (24), and wherein the second structural member is a second longitudinal stiffener extending generally along the longitudinal direction (24).

Regarding claim 3, Fluegel discloses the invention in claim 2, and further discloses wherein the first longitudinal stiffener (24) defines a first reference line extending away from the inside surface of the skin (fig. 4), wherein the second longitudinal stiffener (24) defines a second reference line extending away from the inside surface of the skin (fig. 4), wherein the first and second reference lines converge towards one another (fig. 4), and wherein the heat exchanger assembly includes a structural backing (tube braces 30; fig. 4) fixed at least partially between the first and second longitudinal stiffeners for mounting the heat exchanger assembly (as shown in fig. 4).

Regarding claim 4, Fluegel discloses the invention in claim 1, and further discloses wherein the heat exchanger assembly (10) is coupled to the first and second structural members of the structure (as shown in fig. 4).

Regarding claim 5, Fluegel discloses the invention in claim 1, and further discloses wherein the heat exchanger assembly (10) includes a structural backing (30) and a cooling tube (heat exchange tube 14; fig. 4), wherein the structural backing mounts the cooling tube in position adjacent to, and in thermal communication with, the inside surface of the skin (as shown in fig. 4).

Claims 10-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mores et al. (US 2016/0031562 A1), hereinafter Mores.
Regarding claim 10, Mores discloses a thermal management system for a vehicle (abstract, regarding an aircraft with integrated ventilation air ducts), the vehicle comprising a structure having a skin defining an inside surface (fig. 3), the thermal management system comprising: 
a heat exchanger assembly (as shown in figs. 4 and 5) comprising a structural backing (door sealing 25; fig. 4) and a cooling unit (air duct 23; fig. 4), the structural backing configured to mount the cooling unit in a position adjacent to, and in thermal communication with, the inside surface of the skin (as shown in fig. 4), the cooling unit formed of an elastic or semi-rigid material to conform to a shape of the inside surface of the skin (para. [0083], regarding the inner air duct insulation 23a and/or the inner air duct insulation 26a may comprise a rubber tube).

Regarding claim 11, Mores discloses the invention in claim 10, and further discloses wherein the cooling unit (23) is a cooling tube (see para. [0080]).

Regarding claim 12, Mores discloses the invention in claim 11, and further discloses wherein the heat exchanger assembly further includes an inflatable member (inner air duct insulation 23a; fig. 4) operable with the cooling tube (23) to press cooling tube towards the inside surface of the skin (as shown in fig. 4).

Regarding claim 13, Mores discloses the invention in claim 12, and further discloses wherein the inflatable member (23a) is an inflatable bladder (see para. [0085]) positioned at least partially within the cooling tube (as shown in fig. 4; para. [0084], regarding the integrated ventilation air duct 23 together with the inner air duct insulation 23a integrated there into during the entire fiber production process).

Regarding claim 17, Mores discloses a method of operating a heat exchanger assembly of a thermal management system operable with an inside surface of a skin of a vehicle (abstract, regarding an aircraft with integrated ventilation air ducts) comprising: 
providing a flow of gas (cockpit ventilation air 21a; fig. 4) to an inflatable member (23a) operable with a cooling unit of the heat exchanger assembly (23) to press cooling unit towards the inside surface of the skin (air 21a flows through the air duct 23, necessarily filling and pressing the air duct 23 against the door frame 10 and main window 7 during operation, as shown in fig. 4).

Regarding claim 18, Mores discloses the invention in claim 17, and further discloses the invention further comprising: 
positioning a heat exchanger assembly (as shown in figs. 4 and 5) adjacent to, and in thermal communication with, the inside surface of the skin of the vehicle (inner surface of main window 7 and door window 8, as shown in fig. 4) at a location between a first structural member (suitable fixation 24; fig. 4) and a second structural member of the structure (suitable sealing 25; fig. 5) prior to providing the flow of gas to the inflatable member (air duct 23 is necessarily installed before operation).

Regarding claim 19, Mores discloses the invention in claim 17, further comprising: determining a condition of the vehicle, of the thermal management system, or both (para. [0072], regarding since pilots vary in size and preference, they may need an adjustment in air expelling velocity and direction; accordingly, the ventilation air outlets 13 that expel the pilot ventilation air 17 are preferably implemented as adjustable nozzles 12 a, 12 b provided e.g. on a side and on top of the main window 7); and modifying a pressure within the inflatable member in response to the determined condition of the vehicle, of the thermal management system, or both (see again para. [0072]; Examiner notes that adjusting the adjustable nozzles would necessarily alter the pressure inside the inner air duct insulation 23a).

Regarding claim 20, Mores discloses the invention in claim 19, and further discloses wherein the condition is an operating condition of the vehicle, of the thermal management system, or both (see again para. [0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fluegel (US 5,702,073 A) in view of Calamvokis (US 2008/0302910 A1).
Regarding claim 7, Fluegel discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising: an engine, wherein the thermal management system of the vehicle is thermally coupled to a heat source of the engine for rejecting heat from the heat source using the heat exchanger assembly.
However, Calamvokis is in the field of aircraft fuselage heating (abstract) and teaches an engine (para. [0036], regarding the heating element 16 is a heat pipe carrying heated fluid, wherein the fluid may be heated by the aircraft engines through heat exchangers using the “hot end” of the engines as a heat source; fig. 2), wherein the thermal management system of the vehicle is thermally coupled to a heat source of the engine for rejecting heat from the heat source using the heat exchanger assembly (see again para. [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle of Fluegel to include an engine, wherein the thermal management system of the vehicle is thermally coupled to a heat source of the engine for rejecting heat from the heat source using the heat exchanger assembly as taught by Calamvokis in order to ensure that bleed air from the engine can be cooled prior to being used elsewhere in the aircraft (see Calamvokis, para. [0036]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fluegel (US 5,702,073 A) in view of Tomerlin et al. (US 2007/0209729 A1), hereinafter Tomerlin.
Regarding claim 8, Fluegel discloses the invention in claim 1, and further discloses wherein the first structural member is a first frame member (24), wherein the second structural member is a second frame member (24), wherein the thermal management system comprises a structural backing (30) and a cooling unit (14).
Fluegel does not appear to specifically disclose wherein the cooling unit is formed of an elastic or semi-rigid material to conform to a shape of the inside surface of the skin.
However, Tomerlin is in the field of flexible ducts (abstract) and teaches wherein the cooling unit is formed of an elastic or semi-rigid material to conform to a shape of the inside surface of the skin (para. [0031], regarding commercial transport aircraft typically make use of flexible ducting for transport of various fluids within the aircraft frame for controlling the temperature of various components such as electronic racks or for transporting exhaust gases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle of Fluegel such that the cooling unit is formed of an elastic or semi-rigid material to conform to a shape of the inside surface of the skin as taught by Tomerlin in order to ensure that cooling unit can be easily routed through the desired path within the aircraft (see Tomerlin, para. [0031]).

Regarding claim 9, Fluegel discloses the invention in claim 8, and further discloses wherein structure further comprises a longitudinal stiffener (24) extending between the first and second frame members (beltframe members 26; figs. 1 and 2), and wherein the cooling unit (10) extends across the longitudinal stiffener (inlet manifold 12 of the heat exchange module extends across the stringers 24, as shown in fig. 2).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647